Citation Nr: 0533737
Decision Date: 12/14/05	Archive Date: 03/02/06

DOCKET NO. 97-23 768                        DATE DEC 14 2005


On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an increased rating for generalized anxiety disorder, currently rated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel

INTRODUCTION

The veteran had active service from August 1963 to February 1972.



This appeal is from a March 1996, rating decision of the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO), which increased the disability rating for generalized anxiety disorder from noncompensable to the 10 percent rate.

An August 2004 rating decision increased the rating to 30 percent.

The Board of Veterans' Appeals (Board) remanded the case in November 2004, in part to address conflicting statements in the August 2004 rating decision of the effective date of the 30 percent rating.

A January 2005 rating decision found clear and unmistakable error in one of the two dates stated in the August 2004 decision, and assigned the earlier date, September 5, 2000, as the effective date of the 30 percent rating.

A March 2005 rating decision confirmed and continued the 30 percent rating, but made the effective date August 26, 1994, which coincides with the date of the statement that the March 1996 rating decision deemed the jurisdictional claim for increased rating.

The other actions ordered on remand are complete. The appeal is ready for the Board's decision.

FINDINGS OF FACT

1. Prior to November 6, 1996, the veteran's generalized anxiety disorder manifested by no more than definite impairment in the ability to establish or maintain effective and wholesome relationships with people, with symptoms that resulted in such reduction in initiative, flexibility, efficiency and reliability as to produce no more than definite industrial impairment.

- 2 



2. From November 6, 1996, to the present, the veteran's generalized anxiety disorder has manifested by no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: anxiety, reduced concentration and insomnia.

CONCLUSIONS OF LAW

1. The schedular criteria for a rating greater than 30 percent for generalized anxiety disorder were not met prior to November 6, 1996. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.132, Diagnostic Code 9400 (1994).

2. The schedular criteria for a rating greater than 30 percent for generalized anxiety disorder have not been met from November 6, 1996, to the present. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9400 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to prosecute their cases is set out in the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2005).

No specific fom1s are required to prosecute a claim for increased rating. Consequently no VA action was required to provide forms. 38 U.S.C.A. § 5102 (West 2002).

The veteran's claim predated enactment of the VCAA. VA provided the veteran a formal VCAA notice letter in January 2004. It identified the information and

- 3 



evidence necessary to substantiate the veteran's claim, which information and evidence he must produce, and which information and evidence VA would seek to obtain for him. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005). The letter did not instruct the veteran to submit any evidence currently in his possession. The veteran, by his report on multiple occasions has denied having any VA or private psychiatric treatment, whether through hospitalization, outpatient visit, or prescribed medication. In light of the veteran's repeated disclaimer of sources of evidence, the failure to notify him to submit evidence in his possession was without prejudice to his claim.

During the pendency of the appeal VA has provided a statement of the case and supplemental statements of the case that included the rating criteria for the veteran's disability both before and after the amendment of the rating criteria that occurred while his claim was pending. The veteran was well informed how to prosecute his claim. VA has discharged its duty to so notify him.

The veteran has never produced any information regarding where to locate evidence in his case. Absent any information of treatment or other source of evidence, VA is discharged from its duty to assist the veteran to obtain documentary evidence. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (1), (2) (2005).

VA has discharged its duty to examine the veteran and obtain any necessary medical opinions by examining the veteran in January 1993, March 1995, September 2000, and February 2005. VA obtained a pertinent medical opinion from the February 2005 examiner.

There has been no failure to obtain evidence of which VA must notify the veteran. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(e) (2005).

In sum, VA has discharged its obligations under the VCAA. The Board may decide the merits of the claim.

- 4



II. Increased Rating

In review of claims for [increased/higher] ratings, the Board considers all of the medical evidence of record, including the appellant's relevant medical history. 38 C.F.R. § 4.1 (2005); Peyton v. Denvinski, 1 Vet. App. 282, 285 (1991); Schafrath v. Denvinski, 1 Vet. App. 589, 595 (1991). The medical findings are compared to the criteria in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to determine the extent to which a service-connected disability adversely affects the ability of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. §§ 4.2,4.10 (2005). However, "where an increase in the disability rating is at issue, the present level of the disability is the primary concern. ... [T]he regulations do not give past medical reports precedence over current findings." Francisco v. Brown, 7 Vet. App. 55,58 (1994).

The regulations governing rating of the veteran's mental disorder have changed during the pendency of the claim. For consistency in this decision, the older regulations are cited to the 1994 edition of title 38, Code of Federal Regulations, the edition effective at the time of the veteran's claim. The newer regulations are cited to the current edition.

The amended rating criteria apply to rating the veteran's disability only from and after the effective date of the amendments, unless they have a genuinely retroactive effect. If the new regulation has only prospective effect, as here where the change in rating criteria affect only prospective payment of compensation, application of the new rule cannot be avoided just because it is unfavorable to the claimant. VAOPGCPREC 7-2003,  8 ("The Karnas rule would. . . improperly prohibit VA from applying certain statutes and regulations that may be unfavorable to claimants even though such laws would govern under Supreme Court precedent because they do not have retroactive effects."); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) overruling in pertinent part Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In rating disabilities subject to changes in regulation during the pendency of a claim, the entire body of evidence is to be considered, even though the period for

- 5 



application of the older or newer rating criteria may be constrained by law.
VAOPGCPREC 3-00 9 (discussing application of the 38 U.S.C. § 7104(a) requirement that Board consider all evidence of record to cases in which regulations have changed during pendency of the claim).

The General Formula for Rating Psychoneurotic Disorders in effect in August 1994 provided the following criteria:

100 percent: The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.

70 percent: Ability to establish and maintain effective or favorable relationships with people is severely impaired. The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

50 percent: Ability to establish or maintain effective or favorable relationships with people is considerably impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.

30 percent: Definite impairment in the ability to establish or maintain effective and wholesome

- 6 



relationships with people. The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.

10 percent: Less than the criteria for the 30 percent, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment. 0 percent: There are neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.

38 C.F.R. § 4.132 (1994).

In addition to the above criteria, the United States Court of Veterans Appeals (now U.S. Court of Appeals for Veterans Claims) held that the term "definite," in 38 C.F.R. § 4.132 was a qualitative rather than a quantitative term. In Hood v. Brown, 4 Vet. App. 301 (1993 ). VA has construed the term "definite" in 38 C.F .R. § 4.132 as meaning "distinct, unambiguous, and moderately large in degree." It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large." VAOPGCPREC 09-93.

The General Rating Formula for Mental Disorders effective November 6, 1996, provides:

100 percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or halIucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

- 7 



70 percent: occupational and social impairment, with deficiencies inmost areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation norma1), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often),

- 8 



chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

10 percent: Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

0 percent: A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

38 C.F.R. § 4.130 (2005).

The entire evidence of record comprises the VA examinations of the dates set forth above. Taking a historical view of the examination reports as they inform about the veteran's social and industrial functioning, 38 C.F.R. § 4.1, 4.2, 4.10 (2005), the most salient feature is that the veteran's generalized anxiety disorder is substantially stable. The several examiners note the same symptoms to the same degree, with the same social and industrial effects. Three of the four examiners from January 1993 to February 2005 reported a global assessment of functioning (GAF), a measure of psychosocial adjustment employed in American psychiatric practice. See Diagnostic and Statistical Manual of Mental Disorders 32-33 (4th Ed. 1994). The GAFs have been 60 twice and 55 once, in September 2000. This consistency and the consistency in reported symptomatology reported is persuasive that the veteran's disorder is stable and not increasing in severity or disabling effect during the time this appeal has been pending.

Each VA examiner had a clinical interview with the veteran. The veteran consistently reported essentially no, or little, psychiatric impairment in his occupational capacity, attributing his inability to work since 1987 to his physical disorders. Each performed a mental status examination. No examiner opined that

- 9



the veteran had more than mild industrial impairment due to his generalized anxiety. Each found mild symptoms of anxiety and fair or good judgment and insight, with the September 2000 examiner finding the veteran's judgment poor.

The February 2005 examiner undertook an exhaustive review of the veteran's claims file and VA medical records and conducted a detailed clinical interview and the usual mental status examination. He noted, as had each prior examiner, that the veteran had not had any psychiatric inpatient, outpatient, or prescription medication treatment since moving to Puerto Rico 17 years previously. The examiner noted subjective complaints of anxiety, tension, irritability, insomnia and inability to concentrate, and no further complaints. The examiner opined that the signs and symptoms found on examination were mildly interfering with the veteran's employment functioning. The examiner referenced his mental status examination in response to an inquiry in the examination protocol inquiring as to the presence or absence of a list of symptoms from the current general formula for rating mental disorders. The mental status examination report is essential1y negative for the listed signs and symptoms. The examiner diagnosed generalized anxiety disorder and stated no other disorder was found.

The examiner commented that after reviewing the veteran's claims folder and performing a clinical history and mental status examination, it was his opinion that the veteran had moderate anxiety symptoms and mild impairment in his social and occupational functioning that was not interfering with his occupational and social capacities and his ability to obtain gainful employment, and he was able to establish adequate interpersonal relations.

Comparison of the February 2005 examination report with the others reveals that it is the most detailed report and that the examiner was the best informed of the several VA examiners. It also confirms the consistency of the prior examiners' findings. This is probative evidence that the February 2000 examiner accurately identified the level of the veteran's impairment due to generalized anxiety disorder.

Comparison of the examination reports of record show no indication of the type and severity of manifestations that comprise the criteria for a rating higher than 30

- 10



percent prior to November 6, 1996. Nothing in the evidence suggests the veteran's generalized anxiety disorder causes disability that more nearly approximates considerable impairment as was required for a 50 percent rating prior to November 6, 1996. 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (1994).

Likewise, comparison of the examination reports of record show no indication of the type and severity of manifestations that comprise the criteria for a rating higher than 30 percent under the current general formula for rating mental disorders. Nothing in the evidence suggests the veteran has any of the symptoms commensurate or more nearly approximating a 50 percent disability, or other, unlisted symptoms causing comparable impairment. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2005).

The preponderance of the evidence is against awarding a disability rating greater than 30 percent for generalized anxiety disorder by application of either the old or the new rating criteria.

ORDER

A schedular rating greater than 30 percent for generalized anxiety disorder is denied.

RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


- 11 




